Brock, J.
The trial judge instructed the jury that it might return any one of three verdicts: i.e., guilty of armed robbery, guilty of common law robbery, or not guilty. The defendant assigns as error that the trial judge failed to submit the case to the jury upon two additional possible verdicts of guilty of lesser degree offenses: i.e., guilty of assault with a deadly weapon, or guilty of assault. The defendant does not argue that the trial judge should not have submitted the case to the jury upon the possible verdicts of guilty of armed robbery, and guilty of common law robbery; but he urges that in addition thereto he was entitled to have the possible verdicts of assault with a deadly weapon, and assault submitted to the jury.
The Attorney General concedes error in this respect, and we agree.
The trial judge correctly instructed the jury that it could return a verdict of guilty of armed robbery or common law robbery, or not guilty. These issues were raised by the evidence for the State. However, the two additional issues of assault with a deadly weapon, and assault, were raised by the defendant’s evidence.
It may be that the State contended solely for conviction of armed robbery and the defendant contended solely for complete acquittal; nevertheless, when there is evidence from the State or the defendant tending to support a verdict of an included crime of less *446degree than that charged, the trial judge must instruct the jury that it is permissible for them to reach such a verdict if it accords with their findings from the evidence. G.S. 15-169; State v. Hicks, 241 N.C. 156, 84 S.E. 2d 545. Where there is evidence tending to show the commission of a lesser included offense, the court, of its own motion, should submit such offense to the jury for its determination. State v. Wenrich, 251 N.C. 460, 111 S.E. 2d 582.
In this case the evidence was such that, depending upon what the jury found the facts to be, the jury might have returned a verdict of guilty of armed robbery, common law robbery, assault with a deadly weapon, simple assault, or not guilty. The fact that the jury found the defendant guilty of armed robbery as charged does not cure the error of the failure to submit the case with each of the alternative verdicts.
New trial.
Mallard, C.J., and Parker, J., concur.